



EXHIBIT 10.19


January 8, 2020


Herbert Koeck
8749 Via Rancho Cielo
P.O. Box 1271
Rancho Santa Fe, CA 92067


Second Letter of Secondment
Dear Herbert, 


In connection with the conclusion of your Letter of Secondment on January 13,
2020, we would like to offer you this Second Letter of Secondment. This is an
extension of your international secondment in San Diego, CA. USA. The start date
of this second secondment is January 14, 2020 and will continue until terminated
by 3D Systems for any reason at any time upon sixty (60) days prior written
notice.


Your position will be Executive Vice President, Go To Market, Printers &
Materials. Your point of origin is Zurich, Switzerland (the “home” location) and
your residence during your secondment is San Diego, CA, USA. and the place where
your work activities will be performed is the office of 3D Systems located at
16550 West Bernardo Dr. Bldg 5, San Diego, CA. 92127 (your “host” location).
While on secondment, you will remain for all purposes an employee of 3D Systems
SA., Route de l’Ancienne Papeterie, CH-1723 Marly (the “Company”), and all
employer authority shall remain with the Company, at all times. Your employment
agreement with the Company dated September 5, 2016 shall remain in full force
and effect, subject to the terms of this letter.




Salary


In connection with your secondment, you are eligible to receive compensation,
which consists of base salary, potential target bonus, and a system of
allowances, deductions, and reimbursements. Payments are made through the 3D
Systems’ payroll and will be direct deposited into your U.S. bank account.


•Base Salary: As of your second secondment start date, your base salary of
$505,000 (inclusive of gross ups) will be direct deposited into your U.S. bank
account on a bi-weekly basis. You will be responsible for arranging to have
funds transferred as needed into your host location bank account. For the
duration of this secondment, salary administration will be based on your home
country policies and practices as well as your performance. Your salary will be
reviewed for a merit increase under your current annual cycle and applicable
policies.


•Bonus: While on secondment your annual performance bonus target will be 50% of
your annual base salary during the year, subject to the terms and conditions of
the 3D Systems annual bonus plan. Any annual bonus paid to you will be subject
to tax withholding.


This secondment is contingent upon your work visa being approved by USA
Consulate in Vienna, Austria.




III. BENEFITS, TAXES, & HOLIDAYS


Work Schedule/Holidays - You agree that you will observe the work schedule in
effect for similarly situated employees in the San Diego office of 3D Systems.




1



--------------------------------------------------------------------------------





Paid Time Off/ Vacation - While on secondment, you will be eligible for annual
vacation benefits equal to the greater of the number of vacation days for which
you are eligible under San Diego Office Vacation Plan and the vacation days
provided under you existing employment agreement with the Company


Benefits - You will continue to participate in Swiss based benefits and
compensation plans during your secondment.


Taxes


While on secondment, your annual salary will be grossed up to an amount that
will result in a net zero tax advantage. This gross up is reflected in the base
salary described above.


Pursuant to applicable law, you will be required to pay host and home income tax
based on full disclosure of your worldwide taxable earnings during your
international assignment and timely file all applicable income tax returns. The
Company will provide tax assistance from PwC for the last year of your
secondment.


Payroll - Compensation will be paid to you through the U.S. Payroll.




IV. REPATRIATION


Repatriation


Other than in cases of involuntary termination (with cause), and voluntary
resignation, you are guaranteed a right of return to your home location at the
end of the international secondment. Failure to return to either Austria or
Switzerland at the end of your secondment will be deemed a voluntary
resignation.


Separation Without Cause


Should your employment with the Company be terminated involuntarily during this
secondment without cause, 3D Systems will pay to transport you and your family
and household goods back to Switzerland provided you return to Switzerland
within 30 days of termination. Termination will require immediate settlement of
outstanding tax, travel and other advances.


If your secondment is terminated without cause, 3D Systems shall pay you a
severance payment in exchange for a customary release of all potential claims
against 3D Systems and in full settlement of all post-employment obligations due
to you by the Company, in a lump sum equal to 12 months’ base salary calculated
on your current salary. In addition, the Company will pay you a lump sum amount
in consideration of continued health benefits coverage equal to the amount of
US-based benefits continuation under COBRA for a 12-month period.


Resignation


In the event that you voluntarily resign for any reason during the secondment,
you are responsible for the cost of all transportation for you and your
dependent family members and personal effects from your secondment location to
your home country. Cash equivalent payments for these expenses will not be made,
nor will you be entitled to any relocation allowance or further housing or other
allowances from 3D Systems.


Code of Conduct


2



--------------------------------------------------------------------------------





You should understand that you can be, and often are, highly visible
representatives of 3D Systems Inc. in the host location. As such, you will need
to be familiar with and adhere to the Company policies and applicable home and
host country work laws. It is imperative that you and your family members follow
both the letter and the spirit of the law, not only to protect yourselves from
criminal or civil penalties, but also to maintain and advance the Company’s
image as a reputable corporate citizen in the countries in which we operate. You
will be expected to operate in compliance with the Company’s Code of Conduct at
all times.




By signing below, you agree that your employment relationship and all terms and
conditions of your employment relationship shall be governed exclusively by and
construed in accordance with U.S. law, and that any action, claim, cause of
action, charge, or complaint relating to or arising out of your employment or
your separation from employment shall be brought for resolution in U.S. Federal
Court.


Please let me know if you have questions.


Sincerely,


/s/ Andrew Johnson


I AGREE TO THE TERMS AND CONDITIONS COVERING MY TEMPORARY ASSIGNMENT AS SET
FORTH IN THIS LETTER





/s/ Herbert Koeck    01/14/2020



Herbert Koeck
Secondee     Date


3

